Case 2:15-cv-07152-JMA-ARL Document 57 Filed 09/27/19 Page 1 of 2 PagelD #: 956

NMNMP.S

MILBER MAKRIS PLOUSADIS SEIDEN, LLP

ATTORNEYS AT LAW
1000 WoopBURY ROAD Suite 402 wooosury, NY 11797
TELEPHONE: 516.712.4000 Fax: 516.712.4013
HTTP://WWW. MILBERMAKRIS.COM

September 27, 2019
VIA ECF
Honorable Arlene Lindsay
United States District Court
Eastern District of New York
814 Federal Plaza
Central Islip, New York 11722

Re: | Ora Naftali and Roni Naftali as Trustees of the Edtom Trust dates April 10, 2011,
et al., v. New York Deferred Exchange Corp., et al.
U.S. District Court, Eastern District of New York Docket No. 15-cv-07152
JMA)(BRL

Dear Judge Lindsay:

We represent defendant/third-party crossclaim defendant/second third-party plaintiff
Jeffrey L. Wechsler (“JLW’) with respect to the above-referenced action.

Pursuant to the Court’s pending scheduling Order, the current deadline to complete all
discovery is September 27, 2019. On behalf of and with the consent of all parties, we are writing
to extend the discovery end date up to and including January 31, 2020, and order the following
schedule:

(i) Parties to complete the following outstanding fact discovery by November 15,
2019:
(a) deposition of second third-party defendant Joseph Taplitzky;
(b) production of a privilege log for the redacted documents that plaintiffs produced
on September 19, 2019;
(c) production of documents in response to post-deposition document discovery
demands of all parties;
(d) production from and depositions of certain non-parties to which non-party
subpoenas have been issued;
(ii) Plaintiffs to submit expert reports by November 29, 2019;
(iii) | Defendants to submit expert reports by December 31, 2019;
(iii) All parties to complete expert depositions by January 31, 2020; and
(iv) Last day to file application for leave to file dispositive motions is
February 28, 2020.

All parties recognize that, in granting the initial extension of time, the Court stated that “no
further extensions will be granted absent extraordinary circumstances.” However, the parties,
respectfully submit that extraordinary circumstances exist in the instant action. For instance,

WOODBURY, NEW YORK 8 WHITE PLAINS, NEW YORK
New JERSEY @ CONNECTICUT HM FLORIDA @ PENNSYLVANIA
Case 2:15-cv-07152-JMA-ARL Document 57 Filed 09/27/19 Page 2 of 2 PagelD #: 957

Honorable Arlene R. Lindsay, U.S.M.J.
September 27, 2019
Page 2 of 2

plaintiffs are citizens of Israel, and were unable to appear in the United States for their depositions
until the end of August 2019. Plaintiffs testified at their depositions concerning certain documents
that have not yet been produced by plaintiffs, and the production of these documents still needs to
be completed. Similarly, due to conflicting schedules, the depositions of defendants/third-party
plaintiffs New York Deferred Exchange Corp. and JLW were only recently completed and post-
deposition document demands to these parties remain outstanding.

Furthermore, another instance indicating extraordinary circumstances warranting an
extension concerns plaintiffs’ newly claimed damages. In August 2019, plaintiffs produced
documents from their current accountants, PricewaterhouseCoopers, LLP (“PWC”), that allegedly
substantiate their damages. However, it was only after defendants received those documents, and
after plaintiffs were deposed, that defendants learned that it was necessary to seek non-party
discovery from PWC. Therefore, earlier this month, PWC was served with a non-party subpoena
seeking certain documents and testimony. Additionally, plaintiffs only recently, on September 19,
2019, served amended Rule 26 disclosures to identify two potential additional PWC witnesses that
needs to be addressed.

The parties have made significant progress in completing discovery and the deposition of
second third-party defendant Joseph Taplitzky (“Taplitzky”) is presently scheduled for October
17, 2019 following difficulty and various scheduling conflicts that have existed among the parties
due to holidays, and plaintiffs’ inability to appear for depositions before the end of August 2019.

Accordingly, all parties, at this juncture, seek an extension of time to complete discovery
as set forth in the proposed schedule above, or as this Court allows. In sum, if the discovery
deadline is not extended, all parties will be deprived of the opportunity to determine the liability
(if any) of all parties, and the effect of second third-party defendant Taplitzky’s testimony, along
with outstanding post-deposition demands. Therefore, all parties respectfully request the
opportunity to conduct this further discovery pursuant to the schedule outlined above, or as this
Court allows, to sufficiently complete all discovery in this action.

Thank you for your kind consideration in this matter.
Respectfully Submitted,
MILBER MAKRIS PLOUSADIS

, a
AA:
John A. Lextti

c

   

lo (JL 0187)

JAL/ga
ce: All counsel via ECF

SO ORDERED:

 

Honorable Arlene R. Lindsay, U.S.M.J.

MMP S

MILBER MAKRIS PLOUSADIS SEIDEN, LLP
